Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Furthermore, in the previous office action, Examiner incorrectly checked item 3 under Priority under 35 USC 119, and the correction has been made in this office action.
Response to Amendment
Claims 1 is amended, claim 10 is cancelled.  Claims 1-9 are pending.  The 35 USC 101 rejection for claim 10 is moot in view of the cancelled claimed. The 35 USC 112 6th interpretation of the claims has been withdrawn in view of applicant’s amendments.
Response to Arguments
Applicant’s arguments, see remarks, filed 8/25/2022, with respect to claims 1-9 have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious determining a candidate motion behavior pattern, the candidate motion behavior pattern comprising a motion behavior pattern to be classified, acquiring time series of behavior data of the candidate motion behavior pattern through a motion control sensor, establishing an LSTM motion behavior pattern classification model through the time series, based on the LSTM motion behavior pattern classification model, predicting specifically comprising steps of setting an initial value of a time variable T…determining whether T is greater than T2…based on the LSTM motion behavior pattern classification model, performing prediction using the sequences of the behavior data of the motion behavior pattern to be classified within time duration…comparing the prediction results, outputting the consistent result if they are consensus, and otherwise recording a prediction result RES with the highest probability currently.  Hence, the dependent claims are allowable for at least the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616